May 14, 2013




                                  JUDGMENT

                      The Fourteenth Court of Appeals

                     PATRICK DEVON FOSTER, Appellant

NO. 14-13-00336-CR                     V.

                        THE STATE OF TEXAS, Appellee
                            ____________________

      This cause was heard on the motion of the appellant to withdraw notice of
appeal. Having considered the motion the Court orders the appeal DISMISSED
and that the appellant pay all costs expended in this appeal, and further orders this
decision certified below for observance.

      We further order the Clerk of this Court to issue the mandate immediately.